Case: 16-60138      Document: 00514033019         Page: 1    Date Filed: 06/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-60138
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 14, 2017
                                                                           Lyle W. Cayce
DALIA JAZMIN RUANO-PEREZ,                                                       Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 963 948


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       After she failed to appear at her October 25, 2005 removal hearing, Dalia
Jazmin Ruano-Perez, a native and citizen of El Salvador, was ordered removed
from the United States in absentia. Nine years later, Ruano-Perez moved to
reopen her removal proceedings and to rescind the in absentia removal order.
The Immigration Judge (IJ) denied the motion, and the Board of Immigration
Appeals (BIA) dismissed her ensuing appeal. Ruano-Perez now petitions this


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60138     Document: 00514033019     Page: 2   Date Filed: 06/14/2017


                                  No. 16-60138

court for review of the BIA’s order. See 8 U.S.C. § 1252(a)(5). To the extent
she complains that the BIA declined to exercise its sua sponte authority to
reopen the removal proceedings, we lack jurisdiction to review that ruling. See
Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 250 (5th Cir. 2004); see also Mata
v. Lynch, 135 S. Ct. 2150, 2155 (2015). Finding no abuse of the BIA’s discretion
otherwise, we deny the petition for review. See Barrios-Cantarero v. Holder,
772 F.3d 1019, 1021 (5th Cir. 2014).
      Ruano-Perez first argues that the BIA erred in denying her motion to
rescind the in absentia removal order because she did not receive actual notice
of the removal hearing.     See 8 U.S.C. § 1229a(b)(5)(C)(ii).     She concedes,
however, that she did not provide the immigration court with an address for
service, despite receiving written and oral notice of her obligation to do so. See
8 U.S.C. § 1229(a)(1)(F)(i). As such, she is not entitled to rescission of the in
absentia removal order based on lack of notice. Matter of M-R-A-, 24 I. & N.
Dec. 665, 675 (BIA 2008); Gomez-Palacios v. Holder, 560 F.3d 354, 361 (5th
Cir. 2009).
      Ruano-Perez’s contention that Border Patrol agents had the burden to
ascertain a serviceable address on her behalf is unsupported.                 See
§ 1229(a)(1)(F)(i); Gomez-Palacios, 560 F.3d at 360. Moreover, because her
motion to rescind was filed more than 180 days after entry of the final order of
removal, Ruano-Perez may not rely on “exceptional circumstances” to excuse
her failure to provide an address for service. See § 1229a(b)(5)(C).
      Next, Ruano-Perez argues that the BIA erred in denying her motion to
reopen the removal proceedings despite her offering evidence of changed
country conditions in El Salvador that would expose her and her American-
born son to potentially deadly gang violence. See § 1229a(c)(7)(C)(ii). As the
BIA observed, none of the evidence submitted by Ruano-Perez provided any



                                        2
    Case: 16-60138     Document: 00514033019      Page: 3   Date Filed: 06/14/2017


                                  No. 16-60138

meaningful comparison between relevant conditions in El Salvador in 2005
and 2014. Cf. Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016).
Although Ruano-Perez also argues that the removal proceedings should be
reopened because she has made a prima facie showing of eligibility for asylum
under the Convention Against Torture, she misconstrues the law on that point.
See I.N.S. v. Doherty, 502 U.S. 314, 323 (1992). Given the untimeliness of her
motion to reopen, Ruano-Perez was required to show changed country
conditions, which she failed to do. See § 1229a(c)(7)(C)(ii).
      Ruano-Perez’s final contention is that the BIA erred by denying her
motion to remand the proceedings to the IJ in light of the IJ’s failure to consider
her affidavit explaining her reasons for not appearing at the removal hearing.
See generally Matter of Coelho, 20 I. & N. Dec. 464, 471 (BIA 1992). She argues,
in turn, that the IJ’s omission violated her due process right to a full and fair
removal hearing because the affidavit offered evidence of the “unique
circumstances” justifying her failure to appear at the removal hearing.
      Because Ruano-Perez was foreclosed from relying on “exceptional
circumstances” as grounds for rescinding the in absentia removal order, see
§ 1229a(b)(5)(C)(i), her affidavit to that end did not provide a basis for granting
the motion to reopen. Therefore, the BIA’s denial of remand was not an abuse
of its discretion. See Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014). Ruano-
Perez’s reliance on Barahona-Cardona v. Holder, 417 F. App’x. 397 (5th Cir.
2011), is misplaced because the IJ’s disregard of her affidavit was not based on
an error of law but, rather, on an error of fact. See id. at 399. In addition,
Ruano-Perez suffered no due process violation as a result of the IJ’s failure to
consider her affidavit because an alien’s protected liberty interest extends only
to her initial removal proceedings, not to a motion to reopen. See Altamirano-
Lopez v. Gonzales, 435 F.3d 547, 550 (5th Cir. 2006).



                                        3
Case: 16-60138   Document: 00514033019   Page: 4   Date Filed: 06/14/2017


                          No. 16-60138

 The petition for review is DENIED.




                                4